UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1642


In re:   MARK JACOB JONES, SR., a/k/a Mark J. Jones, Sr.,

           Petitioner.



                 On Petition for Writ of Mandamus.
         (2:14-cr-00132-RGD-LRL-2; 2:16-cv-00106-RGD-LRL)


Submitted:   October 18, 2016             Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mark Jacob Jones, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mark Jacob Jones, Sr., has filed a petition for a writ of

mandamus seeking an order from this court directing the district

court to rule on his motion for preparation of a transcript at

government expense, 28 U.S.C. § 753(f) (2012).                 We conclude that

Jones is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.               Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).           Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).   Mandamus may not be used as a substitute for appeal.                   In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

     Jones    has   failed   to   make       such   a   showing.     Accordingly,

although we grant leave to proceed in forma pauperis, we deny

Jones’ petition for mandamus.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   PETITION DENIED




                                         2